Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 1 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 2 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 3 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 4 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 5 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 6 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 7 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 8 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 9 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 10 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 11 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 12 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 13 of 15
Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 14 of 15
                               s/Foreman




Case 1:19-cr-00059-CJW-MAR Document 28 Filed 09/25/19 Page 15 of 15
